 
[ex10-8_logo.jpg]


INDIVIDUAL GUARANTY
 
THIS DOCUMENT CONTAINS A WAIVER OF TRIAL BY JURY
 
This GUARANTY dated as of June 24, 2011, is made by Mark E. Seremet
(“Guarantor”), in favor of Working Capital Solutions, Inc. (“Creditor”).
 
FOR GOOD AND VALUABLE CONSIDERATION, and to induce Creditor to extend financial
accommodations to Debtor (as defined below) Guarantor agrees as follows:
 
1.    DEFINITIONS AND CONSTRUCTION.  As used herein:
 
1.1. “Agreement” - This Guaranty, as amended.
 
1.2. “Bankruptcy Code” - Title 11 of the United States Code.
 
1.3. “Chosen State” - Illinois
 
1.4. “Credit Documents” - that certain Deficiency Promissory Note dated of
essentially even date herewith made by Debtor payable to Creditor in the
original principal amount of $340,000.00, that certain Termination Agreement
Under Factoring and Security Agreement dated of essentially even date herewith
entered into between Debtor and Creditor, all documents executed in connection
therewith, and all permitted amendments or renewals to or of any of the
foregoing, or any other document evidencing a Guaranteed Obligation.
 
1.5. “Creditor” – See Preamble.
 
1.6. “Debtor” – Zoo Publishing, Inc., and all its successors-in-interest by
operation of law or otherwise, including any Trustee (as defined in the
Bankruptcy Code) or debtor-in-possession, and any successor-in-interest arising
out of any merger or reorganization involving such entity, whether the surviving
or disappearing entity.
 
1.7. “Guaranteed Obligations” - all present and future obligations of Debtor to
Creditor, including but not limited to obligations arising out of the Credit
Documents, including interest that, but for the filing of a petition under the
Bankruptcy Code with respect to Debtor, would have accrued on any such
obligations, and attorneys' fees, whether incurred before or after any entry of
an order for relief with respect to Debtor in a case under the Bankruptcy Code.
 
1.8. “Guarantor” – See Preamble.
 
2. .  GUARANTY
 
2.1. Promise to Pay and Perform.  Guarantor unconditionally and irrevocably
guarantees to Creditor the prompt payment and performance of the Guaranteed
Obligations whether or not the Guaranteed Obligations are found to be invalid,
illegal or unenforceable, this being a guaranty of payment and not a guaranty of
collection.
 
2.2. Cumulative Obligations.  The obligations hereunder are in addition to any
other obligations of Guarantor under any other guaranties of the indebtedness or
other obligations of Debtor or any other Person at any time given to
Creditor.  This Guaranty shall not affect or invalidate any such other
guaranties.
 
2.3. Continuing Guaranty.  This Guaranty shall remain in full force and effect
notwithstanding the fact that, at any particular time, no Guaranteed Obligations
may be outstanding.
 
 
1

--------------------------------------------------------------------------------

 
 
[ex10-8_logo.jpg]

 
2.4. Joint and Several Obligation; Independent Obligation.  Guarantor is
directly, jointly, and severally with all other guarantors of the Guaranteed
Obligations liable to Creditor.  The obligations of Guarantor hereunder are
direct and primary and are independent of the obligations of Debtor or any other
such guarantor, and a separate action may be brought against Guarantor
irrespective of whether an action is brought against Debtor or any other
guarantor or whether Debtor or any such other guarantor is joined in such
action.  Guarantor's liability hereunder shall not be contingent upon the
exercise or enforcement by Creditor of any remedies it may have against Debtor
or any other guarantor or the enforcement of any lien or realization upon any
security Creditor may at any time possess.  Any release that may be given by
Creditor to Debtor or any other guarantor shall not release Guarantor.
 
3. COVENANTS.
 
3.1. Guarantor shall keep informed of Debtor's financial condition as well as
all other circumstances that bear upon the risk of nonpayment of the Guaranteed
Obligations.
 
3.2. Guarantor shall, from time to time, at the expense of Guarantor, promptly
execute and deliver all further documents and take all further action that may
be necessary, or that Creditor may reasonably request, to enable Creditor to
exercise and enforce its rights and remedies hereunder.
 
3.3. Guarantor shall not create, incur, assume or permit to exist any
non-purchase-money lien upon or with respect to any of his assets.  Guarantor
authorizes Creditor to record a record in any public records filing office
advising third parties that the taking of any such lien by them may constitute
the tortious interference with Creditor’s rights hereunder.
 
4. PAYMENTS.
 
4.1. Nature and Application of Payments.  Creditor may apply any payment with
respect to the Guaranteed Obligations or any other amounts due hereunder in such
order as Creditor shall in its sole and absolute discretion determine,
irrespective of any contrary instructions received from any other Person.
 
4.2. Indefeasible Payment; Revival.  If any portion of any payment to Creditor
hereunder is set aside and repaid by Creditor for any reason after being made by
Guarantor, the amount so set aside shall be revived as a Guaranteed Obligation
and Guarantor shall be liable for the full amount Creditor is required to repay
plus all costs and expenses (including attorneys' fees, costs, and expenses)
incurred by Creditor in connection therewith.
 
4.3. ACH Authorization.  In order to satisfy any of the Guaranteed Obligations,
Guarantor authorizes Creditor to initiate electronic debit or credit entries
through the ACH system to any deposit account maintained by Guarantor.
 
5. REPRESENTATIONS AND WARRANTIES. Each (if more than one Guarantor) Guarantor
represents and warrants as follows (which representations and warranties shall
be true, correct, and complete at all times):
 
5.1.  This Guaranty is not made by Guarantor in reliance on any representation
or warranty, express or implied, by Creditor concerning the financial condition
of Debtor, the nature, value, or extent of any security for the Guaranteed
Obligations, or any other matter, and no promises have been made to Guarantor by
any person to induce Guarantor to enter into this Guaranty, except as set forth
in this Guaranty.  Guarantor is presently informed of the financial condition of
Debtor and of all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Guaranteed Obligations.
 
5.2. The consideration received by Guarantor in connection with this Guaranty is
adequate and satisfactory in all respects, and represents reasonably equivalent
value, to support this Guaranty and Guarantor's obligations hereunder.
 
5.3. There are no actions, suits, proceedings, claims, or disputes pending, or,
to the best knowledge of Guarantor, threatened or contemplated, at law, in
equity, in arbitration, or before any governmental authority, against Guarantor
or any of Guarantor's properties which purport to affect or pertain to this
Guaranty or any of the transactions contemplated hereby or thereby.
 
 
2

--------------------------------------------------------------------------------

 

[ex10-8_logo.jpg]
6. WAIVERS BY GUARANTORS OF SURETYSHIP DEFENSES.  GUARANTOR WAIVES ANY AND ALL
SURETYSHIP DEFENSES, WHETHER ARISING BY CONTRACT, STATUTE OR BY OPERATION OF
LAW. Specifically Guarantor waives:
 
6.1. Notice of any adverse change in the financial condition of any Debtor, the
release of any collateral securing the Guaranteed Obligations, any fact that may
increase Guarantor’s risk hereunder; any default in the performance of the
Guaranteed Obligations; and any other notice to which Guarantor might be
entitled.
 
6.2. Any claim of usury.
 
6.3. Any other defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations have been fully paid) of
Debtor including any defense arising from any statute of limitations; any lack
of power or authority of Debtor.
 
7. ACKNOWLEDGEMENTS AND AGREEMENTS.
 
7.1. Modifications to Credit Documents and Guaranteed Obligations. Without
notice to Guarantor and without affecting or impairing the obligations of
Guarantor hereunder, Creditor may, compromise or settle, extend the period of
duration or the time for the payment, or discharge the performance of, or may
refuse to, or otherwise not enforce, or may, release any obligor of the
Guaranteed Obligations or may grant other indulgences to Debtor in respect
thereof, or may amend the Credit Documents, or may enforce, exchange, release,
or waive any security for the Guaranteed Obligations or any guaranty of the
Guaranteed Obligations.
 
7.2. Subordination. All present and future indebtedness of Debtor to Guarantor
is subordinated to the payment of the Guaranteed Obligations.  In this regard,
no payment of any kind whatsoever shall be made with respect to such
indebtedness until the Guaranteed Obligations have been indefensibly paid in
full.  Any payment received by Guarantor in respect of such indebtedness shall
be held by Guarantor as trustee for Creditor, and promptly paid over to Creditor
on account of the Guaranteed Obligations but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty.  Upon request by Creditor, any notes or other instruments now or
hereafter evidencing such indebtedness of Debtor to Guarantor, shall be marked
with a legend that the same are subject to this Guaranty or shall be delivered
to Creditor for safekeeping.
 
7.3. Commercially Reasonable Disposition of Collateral.  Any disposition of any
collateral securing the Guaranteed Obligations shall be deemed commercially
reasonable if, in the written opinion of three (3) commercial loan officers with
three (3) or more years of workout experience each, the manner of the
disposition was not inconsistent with the manner in which such commercial loan
officers would have handled the disposition.
 
8. NOTICES.
 
8.1. All notices required to be given to Guarantor shall be deemed given upon
the first to occur of (i) deposit thereof in a receptacle under the control of
the United States Postal Service, (ii) transmittal by electronic means to a
receiver under the control of such party; or (iii) actual receipt by such party
or an employee or agent of such party.
 
8.2. All notices to Creditor hereunder shall be deemed given upon actual receipt
by a responsible officer of Creditor.
 
8.3. Notices hereunder shall be sent to the following addresses, or to such
other addresses as each such party may in writing hereafter indicate:


Name:
Mark E. Seremet
       
Address:
268 Trinity Pass
         
Pound Ridge, NY 10576
       
Fax Number: 
   
 
       
Working Capital Solutions, Inc.
 

 
 
3

--------------------------------------------------------------------------------

 
 
[ex10-8_logo.jpg]
 
Address:
2400 Devon Ave. Suite 211
     
Des Plaines, Il 60018
   
Officer:
Thomas G. Siska, President & CEO
   
Fax Number:
847-297-3520

 
9. AMENDMENT AND WAIVER.  Only a writing signed by all parties hereto may amend
this Agreement.  No failure or delay in exercising any right hereunder shall
impair any such right that Creditor may have, nor shall any waiver by Creditor
hereunder be deemed a waiver of any default or breach subsequently occurring.
Creditor’s rights and remedies herein are cumulative and not exclusive of each
other or of any rights or remedies that Creditor would otherwise have.
 
10. COSTS AND EXPENSES.  Guarantor agrees to reimburse Creditor on demand for
the actual costs including:
 
10.1. Attorneys' fees, which Creditor has incurred or may incur in enforcing
this Guaranty or in connection with any federal or state insolvency proceeding
commenced by or against Guarantor, including those (i) arising out of the
automatic stay, (ii) seeking dismissal or conversion of the bankruptcy
proceeding or (ii) opposing confirmation of Guarantor's plan thereunder.
 
10.2. Photocopying (which, if performed by Creditor's employees, shall be at the
rate of $.10/page), travel, and attorneys' fees and expenses incurred in
complying with any subpoena or other legal process attendant to any litigation
in which Guarantor is a party.
 
11. SUCCESSORS AND ASSIGNS.
 
11.1. This Guaranty shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
11.2. Creditor may assign its rights and delegate its duties hereunder in
connection with an assignment of the Guaranteed Obligations.  Upon such
assignment, Guarantor shall be deemed to have attorned to such assignee and
shall owe the same obligations to such assignee and shall accept performance
hereunder by such assignee as if such assignee were Creditor.
 
12. ENTIRE AGREEMENT.  No promises of any kind have been made by Creditor or any
third party to induce Guarantor to execute this Agreement.  No course of
dealing, course of performance or trade usage, and no parole evidence of any
nature, shall be used to supplement or modify any terms of this Agreement.
 
13. REVOCATION
 
13.1. Guarantor waives any right to revoke the Guaranty as to future Guaranteed
Obligations;
 
13.2. If, contrary to the express intent of this agreement, any such revocation
is effective, (a) it shall not be effective until written notice thereof has
been actually received by any officer of Creditor; (b) it shall not apply to any
Guaranteed Obligations in existence on such date (including any subsequent
continuation, extension, or renewal thereof); (c) it shall not apply to any
Guaranteed Obligations made or created after such date pursuant to a commitment
of Creditor which was, or is believed in good faith by Creditor to be, in
existence on the date of such revocation; (d) no payment by any other Guarantor
or Debtor, or from any other source, prior to the date of such revocation shall
reduce the obligations of Guarantor hereunder; and (e) any payment by Debtor or
from any source other than Guarantor, subsequent to the date of such revocation,
shall first be applied to that portion of the Guaranteed Obligations, if any, as
to which the revocation by Guarantor is effective and, to the extent so applied,
shall not reduce the obligations of Guarantor hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
[ex10-8_logo.jpg]
 
13.3. This Agreement and all transactions contemplated hereunder and/or
evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.
 
13.4. WAIVER OF TRIAL BY JURY.  IN RECOGNITION OF THE HIGHER COSTS AND DELAY
WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
14. VENUE; JURISDICTION.  Any suit, action or proceeding arising hereunder, or
the interpretation, performance or breach hereof, shall, if Creditor so elects,
be instituted in any court sitting in the Chosen State, in the city in which
Creditor’s chief executive office is located, or if none, any court sitting in
the Chosen State (the “Acceptable Forums”).  Guarantor agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or
venue.  Should such proceeding be initiated in any other forum, Guarantor waives
any right to oppose any motion or application made by Creditor to transfer such
proceeding to an Acceptable Forum.
 
15. SERVICE OF PROCESS.  Guarantor agrees that Creditor may affect service of
process upon Guarantor by regular mail at the address set forth in this
Agreement, or at the option of Creditor if Guarantor is a Registered
Organization, by service upon Guarantor’s agent for the service of process.
 

 
5

--------------------------------------------------------------------------------

 
 
[ex10-8_logo.jpg]
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.


Signature: /s/ Mark E. Seremet                                          


Mark E. Seremet, as an individual.
   Guarantor
 
 
6

--------------------------------------------------------------------------------

 
